Citation Nr: 1736302	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the rating decisions of November 1996, February 1998, and May 2007 which denied entitlement to service connection for a psychiatric disability.

2.  Whether there was CUE in the rating decisions of November 1996 and May 2007 which denied entitlement to service connection for gastroenteritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1991 to October 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Cleveland, Ohio RO.

On her March 2011 VA Form 9, the Veteran requested a hearing before the Board.  However, an electronic note in the Board's "Veterans Appeals Control and Locator System" (VACOLS) indicates that she canceled her scheduled hearing in May 2017 and requested that a decision be made based on the evidence of record.  Therefore, the Board deems her request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2016).

The issues of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability and whether new and material evidence has been received to reopen a claim of service connection for gastroenteritis have been raised by the record (in a November 2011 written statement by the Veteran's former representative), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Regarding the denial of entitlement to service connection for a psychiatric disability in November 1996, February 1998, and May 2007 rating decisions: all three of these rating decisions considered, and were consistent with, the evidence then of record and the laws and regulations in effect at those times; and none of these three rating decisions contains any error of fact or law that, when called to the attention of later reviewers, compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.

2.  Regarding the denial of entitlement to service connection for gastroenteritis in November 1996 and May 2007 rating decisions: both of these rating decisions considered, and were consistent with, the evidence then of record and the laws and regulations in effect at those times; and neither of these two rating decisions contains any error of fact or law that, when called to the attention of later reviewers, compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The November 1996, February 1998, and May 2007 rating decisions were not clearly and unmistakably erroneous in denying entitlement to service connection for a psychiatric disability.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

2.  The November 1996 and May 2007 rating decisions were not clearly and unmistakably erroneous in denying entitlement to service connection for gastroenteritis.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations as provided by the VCAA have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, in a claim of CUE, the duties to notify and assist are not applicable because determinations as to the existence of CUE are based on the facts of record at the time of the decision(s) challenged, such that no further factual development would be appropriate.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  In general, a CUE claim does not involve the submission of additional evidence apart from what already resides in the record.  In this case, as discussed below, the outcome rests on the interpretation of evidence already in the record.

Legal Criteria

Principles of CUE

The decision of a duly constituted rating agency or other AOJ shall be final and binding based on evidence on file at that time and will not be subject to revision on the same factual basis.  38 C.F.R. § 3.104(a); see also 38 U.S.C.A. 5108.  The only exception to this rule is when the decision is the result of CUE.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 7103(c) (the Board may correct obvious error on its own initiative).  Under such circumstances, the decision will be reversed or amended, and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).  If this exception does not apply, the decision is final and may be reopened only upon the presentation of new and material evidence.  A determination on a claim by the AOJ of which the claimant is properly notified shall become final if an appeal is not perfected. 38 C.F.R. § 20.1103.

CUE arises where "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A determination that there was [CUE] must be based on the record and the law that existed at the time of the prior...decision."  Russell, 3 Vet. App. at 314; see Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Moreover, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

CUE is more than a difference of opinion.  38 C.F.R. § 3.105(b).  A claimant seeking to obtain retroactive benefits by proving that VA has committed CUE in a decision has a much heavier burden than that placed upon a claimant who attempts to establish his or her prospective entitlement to benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion in a motion alleging CUE).  For an allegation of CUE to be successful, it must be shown that the RO committed an error of law or fact that would compel later reviewers to the conclusion (to which reasonable minds could not differ) that the result would have been manifestly different but for the error.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

Criteria for Service Connection - at the time of the November 1996, February 1998, and May 2007 Rating Decisions

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Procedural History, Factual Background, and Analysis

Psychiatric Disability

A November 1996 rating decision denied the Veteran's September 1996 claim for service connection for a psychiatric disability, to include as secondary to her service-connected migraine headaches.  The evidence on file at that time which was considered by the RO consisted of the Veteran's service treatment records and post-service VA and private treatment records.  Based on the evidence before it, the RO determined that the record did not show that the Veteran had a current psychiatric disability.  A November 1996 RO letter notified the Veteran of the November 1996 rating decision and of her appellate rights.  She did not file a notice of disagreement with the November 1996 rating decision within the following year, and it therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

A February 1998 rating decision denied the Veteran's November 1997 claim for service connection for a psychiatric disability (characterized as panic disorder with agoraphobia and depression).  The evidence on file at that time which was considered by the RO consisted of the Veteran's service treatment records and post-service VA and private treatment records.  Based on the evidence before it, the RO determined that the record did not show that the Veteran had a chronic psychiatric disorder diagnosed in service or that her current chronic psychiatric disorder was related to her service (including consideration of a May 1992 service treatment record, which noted her report of increased stress and that she may have a component of depression).  A February 1998 RO letter notified the Veteran of the February 1998 rating decision and of her appellate rights.  She did not file a notice of disagreement with the February 1998 rating decision within the following year, and it therefore became final.  See id.

A May 2007 rating decision denied the Veteran's December 2006 petition to reopen a claim for service connection for a psychiatric disability (characterized as panic disorder with agoraphobia and depression), to include as secondary to her service-connected migraine headaches.  The evidence on file at that time which was considered by the RO consisted of post-service VA treatment records (dating since 2004).  Based on the evidence before it, the RO determined that new and material evidence had not been received to reopen the previously denied claim, on the basis that there was no newly submitted evidence showing that she currently had a psychiatric disability which was incurred in or aggravated by her military service.  [The RO additionally noted, in response to the Veteran's mention of a personality disorder in her December 2006 claim, that a personality disorder is not a disease or injury as defined for VA compensation purposes.]  A May 2007 RO letter notified the Veteran of the May 2007 rating decision and of her appellate rights.  She did not file a notice of disagreement with the May 2007 rating decision within the following year, and it therefore became final.  See id.

Essentially, the Veteran has alleged that the RO committed CUE in its November 1996, February 1998, and May 2007 rating decisions by failing in the duty to assist her in obtaining (and reviewing) all of her medical records prior to adjudicating her claim, and by failing to interpret the evidence of record in her favor.

The Board has carefully considered the applicable law and the evidence of record at the time of the November 1996, February 1998, and May 2007 rating decisions presently challenged, and finds that the Veteran's arguments regarding CUE in those decisions relative to denying entitlement to service connection for a psychiatric disability are without merit.  In other words, the Board finds that the conclusions reached by the RO in the November 1996, February 1998, and May 2007 rating decisions were reasonably supported by the evidence of record at those times and were consistent with the laws and regulations then in effect.

Regarding the Veteran's argument based upon the RO's alleged failure of the duty to assist, the Board reiterates that-by law-an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins, 8 Vet. App. at 391, 396; Caffrey, 6 Vet. App. at 377, 384.

Regarding the Veteran's argument based upon the RO's alleged failure of interpreting the evidence of record in her favor, the Board reiterates that-by law-CUE is more than a difference of opinion.  See 38 C.F.R. § 3.105(b).  The mere allegation that the evidence then of record should have been interpreted the way that the Veteran now sees it does not satisfy the heavy burden of demonstrating CUE.  The Veteran's disagreement is with the manner in which the facts of record were weighed, and such disagreement does not constitute CUE.  See Crippen, 9 Vet. App. at 412, 417-418; see Fugo, 6 Vet. App. at 40, 43-44; see Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

The Board reiterates that the standard for CUE requires that any such error compel the conclusion that reasonable minds could not differ, and that the result would have been manifestly different but for the error.  See Russell, 3 Vet. App. at 310, 313-14; see Fugo, 6 Vet. App. at 40, 43-44.  Here, the Veteran has not shown an undebatable error in the November 1996, February 1998, or May 2007 rating decisions which would manifestly change the outcome of the decisions.  Any disagreement with how the RO weighed and evaluated the facts on record in this regard cannot-by law-constitute CUE.  The November 1996, February 1998, and May 2007 rating decisions were reasonably supported by the evidence then of record, and were consistent with the laws and regulations then in effect.  Consequently, the appeal must be denied.

Gastroenteritis

A November 1996 rating decision denied the Veteran's September 1996 claim for service connection for gastroenteritis, to include as secondary to her service-connected migraine headaches.  The evidence on file at that time which was considered by the RO consisted of the Veteran's service treatment records and post-service VA and private treatment records.  Based on the evidence before it, the RO determined that the record did not show that the Veteran had chronic gastroenteritis diagnosed in service or that she currently had a chronic gastrointestinal condition (separate from the symptoms of nausea and vomiting that were already included in the evaluation of her migraine condition).  A November 1996 RO letter notified the Veteran of the November 1996 rating decision and of her appellate rights.  She did not file a notice of disagreement with the November 1996 rating decision within the following year, and it therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

A May 2007 rating decision denied the Veteran's December 2006 petition to reopen a claim for service connection for gastroenteritis, to include as secondary to her service-connected migraine headaches.  The evidence on file at that time which was considered by the RO consisted of post-service VA treatment records (dating since 2004).  Based on the evidence before it, the RO determined that new and material evidence had not been received to reopen the previously denied claim, on the basis that there was no newly submitted evidence showing that she currently had a chronic gastrointestinal disorder that was distinct from and caused by her service-connected migraines OR a chronic gastrointestinal disorder that was incurred in or aggravated by her military service.  A May 2007 RO letter notified the Veteran of the May 2007 rating decision and of her appellate rights.  She did not file a notice of disagreement with the May 2007 rating decision within the following year, and it therefore became final.  See id.

Essentially, the Veteran has alleged that the RO committed CUE in its November 1996 and May 2007 rating decisions by failing in the duty to assist her in obtaining (and reviewing) all of her medical records prior to adjudicating her claim, by failing in the duty to assist by not scheduling her for a VA examination, and by failing to interpret the evidence of record in her favor.

The Board has carefully considered the applicable law and the evidence of record at the time of the November 1996 and May 2007 rating decisions presently challenged, and finds that the Veteran's arguments regarding CUE in those decisions relative to denying entitlement to service connection for gastroenteritis are without merit.  In other words, the Board finds that the conclusions reached by the RO in the November 1996 and May 2007 rating decisions were reasonably supported by the evidence of record at those times and were consistent with the laws and regulations then in effect.

Regarding the Veteran's arguments based upon the RO's alleged failure of the duty to assist, the Board reiterates that an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins, 8 Vet. App. at 391, 396; Caffrey, 6 Vet. App. at 377, 384.

Regarding the Veteran's argument based upon the RO's alleged failure of interpreting the evidence of record in her favor, the Board reiterates that CUE is more than a difference of opinion.  See 38 C.F.R. § 3.105(b).  The mere allegation that the evidence then of record should have been interpreted the way that the Veteran now sees it does not satisfy the heavy burden of demonstrating CUE.  The Veteran's disagreement is with the manner in which the facts of record were weighed, and such disagreement does not constitute CUE.  See Crippen, 9 Vet. App. at 412, 417-418; see Fugo, 6 Vet. App. at 40, 43-44; see Damrel, 6 Vet. App. at 242, 246.

The Board reiterates that the standard for CUE requires that any such error compel the conclusion that reasonable minds could not differ, and that the result would have been manifestly different but for the error.  See Russell, 3 Vet. App. at 310, 313-14; see Fugo, 6 Vet. App. at 40, 43-44.  Here, the Veteran has not shown an undebatable error in the November 1996 or May 2007 rating decisions which would manifestly change the outcome of the decisions.  Any disagreement with how the RO weighed and evaluated the facts on record in this regard does not constitute CUE.  The November 1996 and May 2007 rating decisions were reasonably supported by the evidence then of record, and were consistent with the laws and regulations then in effect.  Consequently, the appeal must be denied.



ORDER

The appeal to establish that there was CUE in the rating decisions of November 1996, February 1998, and May 2007, which denied entitlement to service connection for a psychiatric disability, is denied.

The appeal to establish that there was CUE in the rating decisions of November 1996 and May 2007, which denied entitlement to service connection for gastroenteritis, is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


